Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/22/2022 has been entered. 

Response to Amendment
	The Amendment filed 07/22/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda  (US 20190339836 A1 hereinafter Kanda) in view of Forster et al.  (US 20160357358 A1 hereinafter Forster) and Wang et al. (US 20150212691 A1 hereinafter Wang)

As to independent claim 1, Kanda teaches launch a plurality of windows on at least one display, [Fig. 6 illustrates displays with overlayable content (windows) such a big A and C ¶68]
while the plurality of windows are displayed on the at least one display, [Fig. 6 illustrate content across displays ¶68]
detect dragging of an object selected by an input device within one of the windows, overlay at least one thumbnail on the same window with the dragged object, with the at least one thumbnail representing at least one of the other windows that could receive the dragged object,  [Fig. 1,4 illustrates drag causing overlay of thumbnails (small frames for content drop) ¶58 "selecting a thumbnail of content B and dragging and dropping the selected thumbnail on the small frame 24a, the content B is enlarged and displayed on the enlarged display unit 31a of the sub display unit 12."]
detect dropping of the dragged object by the input device onto one of the thumbnails, and provide the dropped object to the window represented by the thumbnail receiving the dropped object. [dropped content on frame moves to display ¶58 "selecting a thumbnail of content B and dragging and dropping the selected thumbnail on the small frame 24a, the content B is enlarged and displayed on the enlarged display unit 31a of the sub display unit 12."]
Kanda does not specifically teach a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows.
However, Forster teaches a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows[Fig. 6L-M illustrates a client device with display 450 and drop targets with thumbnail representations of virtual desktops which run on servers (contain windows) ¶191 "virtual desktop configuration region also includes the plurality of graphical representations 636-A, 636-B, 636-C, 636-D, and 636-E corresponding to existing virtual desktops 631-A, 631-B, 631-C, 631-D, and 631-E, respectively."] 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the transfer system by Kanda by incorporating the a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows disclosed by Forster because both techniques address the same field of content interfaces and by incorporating Forster into Kanda provides a more efficient and less cumbersome way for interfaces to touch solutions [Forster ¶4-5]
Kanda and Forster do not specifically teach overlay at least one thumbnail on the same window as the selected object is started to be dragged.
However Wang teaches overlay at least one thumbnail on the same window as the selected object is started to be dragged. [Fig. 2b illustrates thumbnails responsive to gesture which may include a drag in a popup from the area of the drag item ¶12, ¶171,¶174 “the gesture operation event to the current screen is monitored. When the first designated event is monitored, the desktop management menu is displayed. The desktop management menu comprises thumbnail of all screens in the desktop”…” the gesture operation event is an event triggered by an operation of a user to the screen. The user's operation includes, but is not limited to, click, long-press, slide, drag, etc.”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda and Forster by incorporating the overlay at least one thumbnail on the same window as the selected object is started to be dragged by Wang because all techniques address the same field of drag and drop interfaces and by incorporating Wang into Kanda and Forster improves the efieciency and experience for users managing target content in a desktop [¶6, ¶105]


As to dependent claim 2, the rejection of claim 1 is incorporated. Kanda, Forster and Wang further teach wherein the selected object comprises at least one of an icon, a folder, a file, a document, an application window and the window itself.  [Kanda icon ¶68l application ¶86]

As to dependent claim 3, the rejection of claim 1 is incorporated. Kanda, Forster and Wang further teach wherein the at least one display comprises a single monitor configured to display the plurality of windows.  [Kanda single or two display devices with PinP ¶116]

As to dependent claim 4, the rejection of claim 1 is incorporated. Kanda, Forster and Wang further teach wherein the at least one display comprises a plurality of monitors, with each monitor configured to display at least one window.  [Kanda single or two display devices with PinP ¶116]

As to dependent claim 6, the rejection of claim 1 is incorporated. Kanda, Forster and Wang further teach wherein said client device is further configured to remove the at least one thumbnail in response to the dragged object being provided to a different window. [kanda not displayed again ¶70]

As to dependent claim 10, the rejection of claim 1 is incorporated. Kanda, Forster and Wang further teach wherein wherein said client device is further configured to communicate with a second client device that has at least one window launched on a display associated therewith; and [Kanda Fig 1 illustrates overlapping frames on a display and other display; also Fig. 14 ¶110] 
wherein overlaying the at least one thumbnail on the window with the dragged object includes overlaying at least one thumbnail representing the at least one window associated with the second client device.  [Kanda Fig. 1 frame 23 correspond to remote second display 12 ¶84]

As to dependent claim 11, the rejection of claim 1 is incorporated. Kanda, Forster and Wang further teach wherein the at least one overlaid thumbnail is positioned in close proximity to the dragged object.  [Kanda Fig. 6 illustrates overlaid thumbnail closer to draggable "c" 21 ¶75]

As to independent claim 12, Kanda teaches a client device comprising a processor [computer with cpu ¶61]
launch a plurality of windows on at least one display, [Fig. 6 illustrates displays with overlayable content (windows) such a big A and C ¶68]
while the plurality of windows are displayed on the at least one display, [Fig. 6 illustrate content across displays ¶68]
detect dragging of an object selected by an input device within one of the windows, overlay at least one thumbnail on the same window with the dragged object, with the at least one thumbnail representing at least one of the other windows that could receive the dragged object,  [Fig. 1,4 illustrates drag causing overlay of thumbnails (small frames for content drop) ¶58 "selecting a thumbnail of content B and dragging and dropping the selected thumbnail on the small frame 24a, the content B is enlarged and displayed on the enlarged display unit 31a of the sub display unit 12."]
detect dropping of the dragged object by the input device onto one of the thumbnails, and provide the dropped object to the window represented by the thumbnail receiving the dropped object. [dropped content on frame moves to display ¶58 "selecting a thumbnail of content B and dragging and dropping the selected thumbnail on the small frame 24a, the content B is enlarged and displayed on the enlarged display unit 31a of the sub display unit 12."]
Kanda does not specifically teach a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows.
However, Forster teaches a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows[Fig. 6L-M illustrates a client device with display 450 and drop targets with thumbnail representations of virtual desktops which run on servers (contain windows) ¶191 "virtual desktop configuration region also includes the plurality of graphical representations 636-A, 636-B, 636-C, 636-D, and 636-E corresponding to existing virtual desktops 631-A, 631-B, 631-C, 631-D, and 631-E, respectively."] 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the transfer system by Kanda by incorporating the a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows disclosed by Forster because both techniques address the same field of content interfaces and by incorporating Forster into Kanda provides a more efficient and less cumbersome way for interfaces to touch solutions [Forster ¶4-5]
Kanda and Forster do not specifically teach overlay at least one thumbnail on the same window as the selected object is started to be dragged.
However Wang teaches overlay at least one thumbnail on the same window as the selected object is started to be dragged. [Fig. 2b illustrates thumbnails responsive to gesture which may include a drag in a popup from the area of the drag item ¶12, ¶171,¶174 “the gesture operation event to the current screen is monitored. When the first designated event is monitored, the desktop management menu is displayed. The desktop management menu comprises thumbnail of all screens in the desktop”…” the gesture operation event is an event triggered by an operation of a user to the screen. The user's operation includes, but is not limited to, click, long-press, slide, drag, etc.”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda and Forster by incorporating the overlay at least one thumbnail on the same window as the selected object is started to be dragged by Wang because all techniques address the same field of drag and drop interfaces and by incorporating Wang into Kanda and Forster improves the efieciency and experience for users managing target content in a desktop [¶6, ¶105]


As to dependent claim 13, the rejection of claim 12 is incorporated. Kanda, Forster and Wang further teach wherein the selected object comprises at least one of an icon, a folder, a file, a document, an application window and the window itself.  [Kanda icon ¶68l application ¶86]

As to dependent claim 14, the rejection of claim 12 is incorporated. Kanda, Forster and Wang further teach wherein the at least one display comprises a single monitor configured to display the plurality of windows.  [Kanda single or two display devices with PinP ¶116]

As to dependent claim 15, the rejection of claim 12 is incorporated. Kanda, Forster and Wang further teach wherein the at least one display comprises a plurality of monitors, with each monitor configured to display at least one window.  [Kanda single or two display devices with PinP ¶116]

As to dependent claim 16, the rejection of claim 12 is incorporated. Kanda, Forster and Wang further teach wherein said processor is further configured to remove the at least one thumbnail in response to the dragged object being provided to a different window.  [Kanda not displayed again ¶70]

As to independent claim 20, Kanda teaches A method comprising launch a plurality of windows on at least one display, [Fig. 6 illustrates displays with overlayable content (windows) such a big A and C ¶68]
while the plurality of windows are displayed on the at least one display, [Fig. 6 illustrate content across displays ¶68]
detect dragging of an object selected by an input device within one of the windows, overlay at least one thumbnail on the same window with the dragged object, with the at least one thumbnail representing at least one of the other windows that could receive the dragged object,  [Fig. 1,4 illustrates drag causing overlay of thumbnails (small frames for content drop) ¶58 "selecting a thumbnail of content B and dragging and dropping the selected thumbnail on the small frame 24a, the content B is enlarged and displayed on the enlarged display unit 31a of the sub display unit 12."]
detect dropping of the dragged object by the input device onto one of the thumbnails, and provide the dropped object to the window represented by the thumbnail receiving the dropped object. [dropped content on frame moves to display ¶58 "selecting a thumbnail of content B and dragging and dropping the selected thumbnail on the small frame 24a, the content B is enlarged and displayed on the enlarged display unit 31a of the sub display unit 12."]
Kanda does not specifically teach a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows.
However, Forster teaches a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows[Fig. 6L-M illustrates a client device with display 450 and drop targets with thumbnail representations of virtual desktops which run on servers (contain windows) ¶191 "virtual desktop configuration region also includes the plurality of graphical representations 636-A, 636-B, 636-C, 636-D, and 636-E corresponding to existing virtual desktops 631-A, 631-B, 631-C, 631-D, and 631-E, respectively."] 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the transfer system by Kanda by incorporating the a client device configured to remotely access a virtual desktop at a virtual server, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows disclosed by Forster because both techniques address the same field of content interfaces and by incorporating Forster into Kanda provides a more efficient and less cumbersome way for interfaces to touch solutions [Forster ¶4-5]
Kanda and Forster do not specifically teach overlay at least one thumbnail on the same window as the selected object is started to be dragged.
However Wang teaches overlay at least one thumbnail on the same window as the selected object is started to be dragged. [Fig. 2b illustrates thumbnails responsive to gesture which may include a drag in a popup from the area of the drag item ¶12, ¶171,¶174 “the gesture operation event to the current screen is monitored. When the first designated event is monitored, the desktop management menu is displayed. The desktop management menu comprises thumbnail of all screens in the desktop”…” the gesture operation event is an event triggered by an operation of a user to the screen. The user's operation includes, but is not limited to, click, long-press, slide, drag, etc.”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda and Forster by incorporating the overlay at least one thumbnail on the same window as the selected object is started to be dragged by Wang because all techniques address the same field of drag and drop interfaces and by incorporating Wang into Kanda and Forster improves the efieciency and experience for users managing target content in a desktop [¶6, ¶105]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Forster and Wang, as applied in the rejection of claim 1 above, and further in view of Baer et al. (US 20190056858 A1 hereinafter Baer).

As to dependent claim 5, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Kanda, Forster and Wang do not specifically teach wherein the at least one display comprises at least one of an augmented reality (AR) display and a virtual reality (VR) display.  
However, Baer teaches wherein the at least one display comprises at least one of an augmented reality (AR) display and a virtual reality (VR) display.  [¶43 "display screens for an augmented reality device, a projector device, a desktop computing system, a mobile device, a gaming console, a virtual reality device, or any combination therefore, can be combined to display a user interface. In some embodiments, at least one of the display screens can correspond to a virtual desktop."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the application interface by Kanda, Forster and Wang by incorporating the wherein the at least one display comprises at least one of an augmented reality (AR) display and a virtual reality (VR) display by Baer because all techniques address the same field of drag and drop interfaces and by incorporating Baer into Kanda, Forster and Wang simplifies drag and drop across displays by not needing to move to a new physical location [Baer ¶13] 

Claim 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Forster and Wang, as applied in the rejection of claim 1 and 12  above, and further in view Klein et al (US 20190302979 A1 hereinafter Klein).

As to dependent claim 7, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Kanda, Forster and Wang do not specifically teach wherein said client device is further configured to: determine a direction of the dragged object; and overlay thumbprints that represent windows positioned in the direction of the dragged object while not overlaying thumbprints that represent windows in different directions. 
However, Klein teaches wherein said wherein said client device is further configured to: determine a direction of the dragged object; and [determines trajectory and path (direction)  ¶91 "A trajectory analysis component 926 determines a likely target destination that a user is likely targeting based on the path over which the user has moved a source object on the user interface presentation 102, with respect to a current state of that path."] overlay thumbprints that represent windows positioned in the direction of the dragged object while not overlaying thumbprints that represent windows in different directions. [presents associated targets and removes others ¶95] 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda, Forster and Wang by incorporating the wherein said client device is further configured to: determine a direction of the dragged object; and overlay thumbprints that represent windows positioned in the direction of the dragged object while not overlaying thumbprints that represent windows in different directions by Klein because all techniques address the same field of drag and drop interfaces and by incorporating Klein into Kanda, Forster and Wang simplifies drag and drop with less cumbersome and more efficient solutions. [Klein ¶1] 

As to dependent claim 9, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Kanda, Forster and Wang do not specifically teach wherein overlaying the at least one thumbnail comprises overlaying a thumbnail representing the foreground application window and at least one thumbnail representing the at least one background application window.
However, Klein teaches wherein overlaying the at least one thumbnail comprises overlaying a thumbnail representing the foreground application window and at least one thumbnail representing the at least one background application window. [thumbnails of application windows Fig. 6 602 ¶64]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda, Forster and Wang by incorporating the wherein overlaying the at least one thumbnail comprises overlaying a thumbnail representing the foreground application window and at least one thumbnail representing the at least one background application window disclosed by Klein because all techniques address the same field of drag and drop interfaces and by incorporating Klein into Kanda, Forster and Wang simplifies drag and drop with less cumbersome and more efficient solutions. [Klein ¶1] 

As to dependent claim 17, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 12 that is incorporated. 
Kanda, Forster and Wang do not specifically teach wherein said client device is further configured to: determine a direction of the dragged object; and overlay thumbprints that represent windows positioned in the direction of the dragged object while not overlaying thumbprints that represent windows in different directions. 
However, Klein teaches wherein said wherein said client device is further configured to: determine a direction of the dragged object; and [determines trajectory and path (direction)  ¶91 "A trajectory analysis component 926 determines a likely target destination that a user is likely targeting based on the path over which the user has moved a source object on the user interface presentation 102, with respect to a current state of that path."] overlay thumbprints that represent windows positioned in the direction of the dragged object while not overlaying thumbprints that represent windows in different directions. [presents associated targets and removes others ¶95] 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda, Forster and Wang by incorporating the wherein said client device is further configured to: determine a direction of the dragged object; and overlay thumbprints that represent windows positioned in the direction of the dragged object while not overlaying thumbprints that represent windows in different directions by Klein because all techniques address the same field of drag and drop interfaces and by incorporating Klein into Kanda, Forster and Wang simplifies drag and drop with less cumbersome and more efficient solutions. [Klein ¶1] 

As to dependent claim 19, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Kanda, Forster and Wang do teach wherein at least one of the windows includes a plurality of overlapping application windows, with the plurality of overlapping application windows including a foreground application window and at least one background application window; and [Forster Fig. 6O illustrates foreground and background application windows ¶193]
Kanda and Forster do not specifically teach wherein overlaying the at least one thumbnail comprises overlaying a thumbnail representing the foreground application window and at least one thumbnail representing the at least one background application window.
However, Klein teaches wherein overlaying the at least one thumbnail comprises overlaying a thumbnail representing the foreground application window and at least one thumbnail representing the at least one background application window. [thumbnails of application windows Fig. 6 602 ¶64]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda, Forster and Wang by incorporating the wherein overlaying the at least one thumbnail comprises overlaying a thumbnail representing the foreground application window and at least one thumbnail representing the at least one background application window disclosed by Klein because all techniques address the same field of drag and drop interfaces and by incorporating Klein into Kanda, Forster and Wang simplifies drag and drop with less cumbersome and more efficient solutions. [Klein ¶1] 

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Forster and Wang, as applied in the rejection of claim 1 and 12  above, and further in view Ye  (US 20200257425 A1 hereinafter Ye).

As to dependent claim 8, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Kanda, Forster and Wang do not specifically teach determine compatibility of the selected object being dragged with other windows on the at least one display; and overlay thumbprints representing windows that are compatible with the selected object while not overlaying thumbprints that represent windows that are not compatible with the selected object.  
However, Ye teaches determine compatibility of the selected object being dragged with other windows on the at least one display; and overlay thumbprints representing windows that are compatible with the selected object while not overlaying thumbprints that represent windows that are not compatible with the selected object.  [determines support (compatibility) and displays candidates ¶24 "when the to-be-shared file is moved into the hot zone of the target sharing peer, displaying, by the terminal, at least one candidate transmission mode that supports sharing of the to-be-shared file"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda, Forster and Wang by incorporating the determine compatibility of the selected object being dragged with other windows on the at least one display; and overlay thumbprints representing windows that are compatible with the selected object while not overlaying thumbprints that represent windows that are not compatible with the selected object by Ye because all techniques address the same field of drag and drop interfaces and by incorporating Ye into Kanda, Forster and Wang provides a less cumbersome and simpler user process for sharing files across terminals [Ye ¶5-¶6]

As to dependent claim 18, Kanda, Forster and Wang teach all the limitations as set forth in the rejection of claim 12 that is incorporated. 
Kanda, Forster and Wang do not specifically teach determine compatibility of the selected object being dragged with other windows on the at least one display; and overlay thumbprints representing windows that are compatible with the selected object while not overlaying thumbprints that represent windows that are not compatible with the selected object.  
However, Ye teaches determine compatibility of the selected object being dragged with other windows on the at least one display; and overlay thumbprints representing windows that are compatible with the selected object while not overlaying thumbprints that represent windows that are not compatible with the selected object.  [determines support (compatibility) and displays candidates ¶24 "when the to-be-shared file is moved into the hot zone of the target sharing peer, displaying, by the terminal, at least one candidate transmission mode that supports sharing of the to-be-shared file"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the moving system by Kanda, Forster and Wang by incorporating the determine compatibility of the selected object being dragged with other windows on the at least one display; and overlay thumbprints representing windows that are compatible with the selected object while not overlaying thumbprints that represent windows that are not compatible with the selected object by Ye because all techniques address the same field of drag and drop interfaces and by incorporating Ye into Kanda, Forster and Wang provides a less cumbersome and simpler user process for sharing files across terminals [Ye ¶5-¶6]

Response to Arguments
Applicant's arguments filed 04/08/2022. In the remark, applicant argues that: 	
(1) Kanda and Forster fail to teach “overlay of at least one thumbnail on the same window with the dragged object, with the at least one thumbnail being provided by the virtual server and representing at least one of the other windows that could receive the dragged object," as recited in amended claim 1. 

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Kanda in view of Forster and Wang set forth above. Examiner has an amendment idea concerning claim 7 or authentication language. Open to discussing in an interview.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kim et al.  (US 10282088 B2 hereinafter Kim) teaches drag of the tray call button for revealing thumbnails (see Col. 15 Ln. 48-55)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143